32 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Terry KIDD, Jr., Plaintiff Appellant,v.UNKNOWN DEFENDANTS, MEMBERS of the Virginia Parole Board;E. C. Morris;  Benjamin Hawkins;  Mr. Lawsen;  Buck Rogers;Dr. Pierson;  Sarah Ijams;  J. A. Smith, Jr.;  Eddie L.Pearson;  Pat Edge;  Douglas Newsome;  Donna Bevins;  FredW. Green;  David Graham;  Cassandra Taylor;  Mr. Bowen;  Mr.Mccormick;  Donna Cumbi;  Jack Kincaid;  Ms. Williams;Julie Lafoon;  Unknown Others, at Brunswick, Virginia,Correctional Center;  Edward W. Murray, Defendants Appellees,andCOMMONWEALTH of Virginia;  Mary Sue Terry;  Stephen D.Rosenthal;  Pamela Anne Sargent;  Virginia Parole Board;Clarence L. Jackson;  Lewis W. Hurst;  Gail Y. Browne;Virginia Department of Corrections;  Dana S. Graham;  Mr.Davenport;  John A. Brown;  Jacqueline F. Fraser, Defendants.
No. 94-6589.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  August 15, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-93-787-R)
David Terry Kidd, Jr., Appellant Pro Se.
Martha Murphey Parrish, Assistant Attorney General, Richmond, Virginia;  Leigh Thompson Hanes, Peter Duane Vieth, Wooten & Hart, P.C., Roanoke, Virginia, for Appellees.
W.D.Va.
DISMISSED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing some, but not all, of his claims under 42 U.S.C. Sec. 1983 (1988), and denying his pretrial motions.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED